DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denise (8109301) in view of Defazio et al. (11274028).
Regarding claims 1 and 18, Denise discloses a touchless valve device and beverage dispensing unit, comprising: a beverage dispensing unit (2200) including a processor (560); a touchless valve actuator, comprising: an emitter (2270 to 2275) configured to emit an emission (col. 6, lines 46-54; col. 24, lines 50-64); a receiver (2270 to 2275) configured to detect the emission (col. 6, lines 46-54; col. 24, lines 50-64), the receiver positioned within an emission path of the emitter (Fig. 22); wherein the receiver is configured to: upon detection of the emission by the receiver, the receiver generates a first signal (implied by the detect function and data capture function; col. 6, lines 46-54; col. 24, line 50 to col. 25, line 12); generate a second signal when the receiver does not detect the emission (implied by the detect function; col. 25, lines 13-55); and transmit the first signal and/or the second signal to the processor (560).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Denise reference in view of the teachings of the Defazio reference by employing a processor controlled valve for the purpose of controlling the flow rate of the fluid product.
Regarding claim 2, the emitter includes an optical generator configured to generate an optical emission, and the receiver includes an emission sensor configured to detect the optical emission (col. 6, lines 46-54 of Denise).
Regarding claims 3 and 4, the optical generator generates an emission within the infrared spectrum, which includes radiation at 940 nm (col. 6, lines 46-54 of Denise).
Regarding claim 5, the touchless valve device includes a central member (2210 of Denise) having an emitter end (left side of 2200 in Fig. 22 of Denise) and a receiver end (right side of 2200 in Fig. 22 of Denise), the emitter end configured to house the emitter, and the receiver end configured to house the receiver (Fig. 22 of Denise).
Regarding claims 6 and 7, the emitter end includes a protrusion (left side wall of 2200 housing the sensors 2270, 2272, and 2274 in Fig. 22 of Denise) extending from the central member; and the receiver end includes a protrusion (right side wall of 2200 housing the sensors 2271, 2273, and 2275 in Fig. 22 of Denise) extending from the central member.
Regarding claim 8, the touchless valve device includes a planar member (the left or right side wall of 2200 in Fig. 22 of Denise) extending from the central member.
Regarding claims 9-14, the device further comprising:22Atty. Ref. No. 0077170-000169 a control module (560 of Denise; 22 of Defazio) configured to receive the first signal and/or the second signal from the receiver, wherein the control module transmits the first signal and/or the second signal to the processor that controls the valve as opposed to the receiver transmitting the first signal and/or the second signal to the processor that controls the valve (col. 8, lines 43-58 of Defazio); wherein the control module includes a timer mechanism configured to: delay transmission of the first signal and/or the second signal to the processor; and/or set a time limit for the operational state of the valve (col. 12, lines 35-54 of Denise; col. 19, lines 45-52 of Denise; col. 6, line 54 to col. 7, line 2 of Defazio; col. 8, line 65 to col. 9, line 8 of Defazio). 
The functioning of the control module as defined by claims 9-14 is considered a description of the intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the modified Denise reference is capable of performing the timing functions described in claims 9-14 because the Denise and Defazio references disclose a control module with a time keeping function associated with the control of the dispenser as noted above.
Regarding claim 15, the device further comprising: an operational status indicator (540 of Denise; col. 8, lines 15-23 of Denise) configured to indicate the operational status of the valve.
Regarding claim 16, the claimed operational status of the valve is considered a description of the intended use of the device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the modified Denise reference contains all of the structure required to open and close the valve, implement time delays, and display the operational status of the valve.
Regarding claim 17, the operational status indicator includes at least one illuminator (col. 8, lines 15-23 of Denise).
Regarding claim 19, upon receiving the first signal, the processor generates a command signal to close the valve (col. 25, lines 36-43 of Denise).
Regarding claim 20, upon receiving the second signal, the processor generates a command signal to open the valve (col. 25, lines 1-12 of Denise).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754